Title: To James Madison from the Citizens of Fayetteville, North Carolina, 27 June 1812 (Abstract)
From: Fayetteville, North Carolina Citizens
To: Madison, James


27 June 1812. “Whereas the Congress of the United States have declared that War does exist between Great Britain & her dependencies & the United States of America, & Whereas it is the duty of every American Citizen to support his Government against any other power whatsoever with whom we may be engaged in War & to hazard his existence & his fortune in defence of his just & undoubted rights therefore—
“Resolved that however much we deprecate War & all the calamaties incident to it and would have prefered a continuation of Peace, had it been consistent with the glory and the interest of the nation: as the constituted authorities have deemed an appeal to Arms necessary in the present juncture of our Public Affairs, we will aid & support our own Government against the Enemy, and against all other powers whatsoever; and will cheerfully cooperate in such measures as may be adopted for effective defence and protection from abroad & in ensuring tranquillity & union at home.
“Resolved that in the prosecution of the present War we wish the assistance of no other power, sincerely deprecating all foreign & entangling alliances, We will support our own Goverment in all constitutional measures, and will detect & expose all attempts at foreign intrigue and corruption, or at domestic treason.
“Resolved that in the opinion of this meeting, the neutral rights of this Nation have been grossly abused & violated by both the great Belligerents of Europe, and that justice requires the same measure of vengeance to be meted to both, unless France shall promptly make ample remuneration for the spoliations committed on American property, & the indignities offered the American character & desist from all further aggressions.
“Resolved. That as the United States are indebted for much of their wealth & grandeur to the prosecution of lawful commerce, it is desireable, that the War just begun be brought to a speedy & honorable termination, that Peace may be reestablished, and amicable intercourse with the European powers renewed.
“Resolved. That this meeting do recommend to their fellow Citizens generally that they exert themselves in cherishing Unanimity, in preserving Order, in promoting Concord, in maintaining the authority and the efficacy of the Laws, and in supporting all the measures which may be adopted by the constituted authorities for obtaining a speedy, just, & honorable peace.”
